[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                April 23, 2008
                                No. 07-14038                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 06-20679-CR-ASG

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

STANFORD GREEN,
a.k.a. Stanford Lundy Green,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (April 23, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Stanford Green appeals his conviction for making or aiding and abetting a
false statement in connection with acquiring a firearm, in violation of 18 U.S.C.

§ 922(a)(6), and possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). On appeal, he argues that his conviction should be reversed

because the district court erroneously admitted prejudicial evidence of his prior

purchase of three firearms which occurred about 13 months prior to the crimes at

issue in this case and for which he was not charged. At the very least, Green

argues that a limiting instruction should have been given regarding the evidence of

this uncharged criminal conduct.

      We review a district court's evidentiary rulings for an abuse of discretion.

United States v. Eckhardt, 466 F.3d 938, 946 (11th Cir. 2006), cert. denied, ___

U.S. ___, 127 S.Ct. 1305 (2007) and we find none here. Evidence of the

September 2005 transaction was sufficiently intertwined with the events involved

in this trial that it cannot be said that there was an abuse of discretion in admitting

the evidence. Nor do we find any error in the failure to give a specific limiting

instruction, especially as Green failed to request such a limiting instruction.

      AFFIRMED.




                                            2